Order entered on September 28, 1960 denying plaintiff-appellant’s motion for reconsideration of an order denying a motion for a preference under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules reversed on the law, on the facts and in the exercise of discretion, and the preference granted, without costs. Plaintiff established, prima facie, serious and protracted disability resulting from the claimed injuries. Despite such proof defendant did not oppose the motion nor offer any proof to dispute the nature or extent of the injuries. Accordingly, a preference is warranted. (Calanni v. Tranos, 12 A D 2d 762.) Appeal from the order entered September 29, 1959 denying the original motion for a preference is dismissed, without costs (Harris v. Brown, 93 N. Y. 390). Concur — Breitel, J. P., Valente, McNally and Bastow, JJ.